 Case 3:20-cv-00700-JPG Document 10 Filed 08/03/20 Page 1 of 9 Page ID #46




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHRISTOPHER ROY KOCH, #73458,                     )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 20-cv-00700-JPG
                                                   )
 NURSE DEBROHA, JANE DOE 1,                        )
 SGT. SCOTT, OFFICER KNYFF,                        )
 SGT. MOORE, OFFICER GERMAINE,                     )
 DR. LARSON, and WEXFORD                           )
 MEDICAL,                                          )
                                                   )
                Defendants.                        )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Christopher Koch is a detainee at Ste. Genevieve County Jail located in

St. Genevieve, Missouri. He filed this civil rights action pursuant to 42 U.S.C. § 1983 for

constitutional deprivations that occurred during his pretrial detention at St. Clair County Jail.

(Doc. 1). Plaintiff claims he was injured in an inmate assault and subsequently denied medical

treatment for his injuries. (Id. at 7-17). He requests monetary relief. (Id. at 18).

       The Complaint is now subject to preliminary review pursuant to 28 U.S.C. § 1915A. Under

Section 1915A, the Court is required to screen prisoner complaints to filter out non-meritorious

claims. 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous, malicious,

fails to state a claim upon which relief may be granted, or asks for money damages from a

defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

At this stage, all allegations are construed liberally in favor of the pro se plaintiff. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                  1
 Case 3:20-cv-00700-JPG Document 10 Filed 08/03/20 Page 2 of 9 Page ID #47




                                            The Complaint

        Plaintiff sets forth the following allegations in the Complaint (Doc. 1, pp. 7-17): While he

was a pretrial detainee at St. Clair County Jail on July 22, 2019, Plaintiff was struck in the head

by an inmate wearing a cast. (Id. at 7). The blow to his head caused Plaintiff to lose consciousness

and fall to the floor. (Id.) He sustained head and neck injuries. (Id.).

        Rather than treating his injuries, Sergeant Scott and Head Nurse Debroha forced Plaintiff

to participate in an investigation of the incident. (Id. at 8). Plaintiff was required to walk to an

interview room for photographs of his injuries and an interview. (Id.). He was then forced to walk

from the interview room to the nurse’s office. (Id.).

        Plaintiff repeatedly complained of intense neck pain to Sergeant Scott, Nurse Debroha,

Officer Knyff, and Nurse Jane Doe. (Id.). In their presence, Nurse Doe examined Plaintiff by

forcefully jerking his neck back and forth and causing him to suffer additional unnecessary pain.

(Id.). Nurses Debroha and Doe agreed that Plaintiff needed stitches at an outside hospital. (Id. at

9). However, they refused to provide him with a neck brace, wheelchair, or other medical care.

(Id.). Plaintiff blames Wexford Medical for its policy, custom, or practice of hiring incompetent

medical staff to work at the Jail. (Id.).

        Officer Knyff transported Plaintiff to the hospital. (Id.). Prior to his departure, Plaintiff

was put in handcuffs and leg shackles and placed into a vehicle without a seatbelt. (Id. at 9-10).

Officer Knyff then drove recklessly, making swift turns and sudden stops and causing Plaintiff to

slide from side to side. (Id. at 10). The officer then forced the exhausted and injured detainee to

walk from the parking lot into the hospital, despite Plaintiff’s pleas for help. (Id.). In the process,

Plaintiff lost consciousness and collapsed. (Id.). When he regained consciousness, Plaintiff found

himself in the emergency room on a stretcher wearing a neck brace. (Id. at 11).



                                                  2
 Case 3:20-cv-00700-JPG Document 10 Filed 08/03/20 Page 3 of 9 Page ID #48




        While there, Officer Knyff refused to help Plaintiff walk to the toilet. (Id. at 11). The

officer instead ordered him to use a makeshift bedpan in the presence of passersby. (Id.). Plaintiff

was so humiliated when he soiled himself in front of others that he developed anxiety requiring

treatment with psychotropic medications after returning to the Jail. (Id. at 12).

        Following a CT scan and an MRI, Plaintiff was diagnosed with a fractured C4 vertebrae.

(Id.). He was transported by ambulance to Saint Louis University Hospital for treatment by a

neurosurgeon. (Id.). Plaintiff was given a neck brace to wear for eight weeks and scheduled for a

follow-up appointment thereafter. (Id.).

        On September 16, 2020, Sergeant Moore and Officer Germaine escorted Plaintiff to Saint

Louis University for follow-up care. (Id. at 12-13). The officers neglected to bring Plaintiff’s test

results with them, and Sergeant Moore violated Plaintiff’s privacy rights under HIPAA by having

his girlfriend retrieve the information from Memorial Hospital. (Id. at 13). Sergeant Moore then

forced Plaintiff to leave the neurosurgeon’s office without the necessary referral for physical

therapy (PT) issued by the specialist. (Id. at 14-15).

        In November 2019, Plaintiff began filing grievances to complain about the denial of

medical care for his fractured vertebrae. (Id. at 15). On December 4, 2019, Officer Bunjak

informed Plaintiff that the Jail’s medical department never received the PT referral from

September 16, 2019. (Id.). Plaintiff immediately signed an authorization for release of this

information and continued filing “complaint after complaint over the issue” until he was finally

seen by Dr. Larson, the Jail’s physician, on January 16, 2020. (Id. at 15-16). Dr. Larson sent

Plaintiff to a single PT session at Memorial Hospital Orthopedics. (Id.). This proved to be too

little too late, and Plaintiff continues to suffer from pain, stiffness, and loss of mobility in his neck

and head. (Id. at 16).



                                                   3
    Case 3:20-cv-00700-JPG Document 10 Filed 08/03/20 Page 4 of 9 Page ID #49




        Based on the allegations, the Court finds it convenient to designate the following

enumerated counts in the pro se Complaint:

        Count 1:          Denial of medical care claim against Wexford Medical, Nurse Debroha,
                          Jane Doe 1, Sergeant Scott, Officer Knyff for failing to timely or adequately
                          treat Plaintiff for the injuries he sustained on July 22, 2019.

        Count 2:          Denial of medical care claim against Officer Knyff for transporting Plaintiff
                          to the hospital in a reckless manner and causing him to sustain further injury
                          on July 22, 2019.

        Count 3:          Claim against Officer Knyff for punishing and humiliating Plaintiff by
                          forcing him to use a makeshift bedpan in public at the hospital on July 22,
                          2019.

        Count 4:          Denial of medical care claim against Sergeant Moore and Officer Germaine
                          for their failure to provide necessary medical information or to obtain a PT
                          referral at Plaintiff’s neurosurgery appointment on September 16, 2019.

        Count 5:          HIPAA claim against Sergeant Moore and Officer Germaine for sharing
                          Plaintiff’s private medical information with Sergeant Moore’s girlfriend.

        Count 6:          Denial of medical care claim against Dr. Larson for the delay in Plaintiff’s
                          follow-up appointment and PT referral until January 16, 2020.

Any claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

                                           Counts 1, 2, 3, 4, and 6

        The Fourteenth Amendment governs claims brought by pretrial detainees for

unconstitutional conditions of confinement, including the denial of medical care. A Fourteenth

Amendment due process claim for inadequate medical care involves a two-part analysis. The first

“focuses on the intentionality of the individual defendant’s conduct” and “asks whether the




1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         4
 Case 3:20-cv-00700-JPG Document 10 Filed 08/03/20 Page 5 of 9 Page ID #50




medical defendants acted purposefully, knowingly, or perhaps even recklessly when they

considered the consequences of their handling of [the plaintiff’s] case.” McCann v. Ogle Cty., Ill.,

909 F.3d 881, 886 (7th Cir. 2018) (internal quotations omitted). The second asks “whether the

challenged conduct was objectively reasonable.” Id. This, in turn, requires consideration of “the

totality of the facts and circumstances faced by the individual alleged to have provided inadequate

medical care and to gauge objectively—without regard to any subjective belief held by the

individual—whether the response was reasonable.” Id.

         The Complaint articulates a colorable Fourteenth Amendment claim in Count 1 against

Scott, Debroha, Knyff, and Jane Doe 1 for failing to treat Plaintiff’s injuries following his attack

on July 22, 2019; Count 2 against Knyff for transporting Plaintiff to the emergency room in a

manner that caused him to sustain further unnecessary pain and injury; Count 3 against Knyff for

inflicting unnecessary punishment, pain, and humiliation in response to Plaintiff’s request to use

the restroom at the hospital; Count 4 against Moore and Germaine for causing a significant delay

in Plaintiff’s follow-up care and physical therapy; and Count 6 against Larson for delaying and/or

denying Plaintiff’s follow-up care and physical therapy. With a single exception, Counts 1, 2, 3,

4, and 6 shall receive further review against all defendants named in connection with each claim

above.

         The only exception is Count 1 against Wexford, the private medical corporation that

employed medical staff at the Jail. In conclusory fashion, Plaintiff asserts that Wexford has a

practice of hiring incompetent staff. (Doc. 1, pp. 7-8). Plaintiff cannot rely entirely on bald or

conclusory assertions to state a claim. In the absence of any particular facts suggesting the

existence of an actual policy, custom, or routine practice that caused a constitutional violation,

Count 1 must be dismissed without prejudice against this defendant.



                                                 5
 Case 3:20-cv-00700-JPG Document 10 Filed 08/03/20 Page 6 of 9 Page ID #51




                                               Count 5

       The Health Insurance Portability and Accountability Act (HIPAA) prohibits the disclosure

of a patient’s medical records without his consent. See 42 U.S.C. §§ 1320d-1 to d-7. However,

the statute does not expressly create a private right of action to enforce this substantive prohibition,

and the Seventh Circuit recently held that HIPAA does not confer individual enforcement rights,

either express or implied. See Stewart v. Parkview Hosp., 940 F.3d 1013, 1015 (7th Cir. 2019).

Accordingly, Plaintiff’s claim for money damages against Moore and Germaine for unlawfully

sharing his medical information shall be dismissed with prejudice.

                              Identification of Unknown Defendant

       Plaintiff shall be allowed to proceed with Count 1 against Nurse Jane Doe. However, this

defendant must be identified with particularity before service of the Complaint can be made on

her. Plaintiff will have the opportunity to engage in limited discovery to ascertain the identity of

Nurse Jane Doe. Rodriguez, 577 F.3d at 832. Defendants are obligated to respond to discovery

aimed at identifying this individual with particularity. Once the name of Nurse Jane Doe is

discovered, Plaintiff must file a motion to substitute the newly-identified defendant in place of the

generic designations in the caption and Complaint.

                                             Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening under 28 U.S.C.

§ 1915A, as follows:

           •   COUNT 1 against DEBROHA, JANE DOE, SCOTT, and KNYFF;

           •   COUNTS 2 and 3 against KNYFF;

           •   COUNT 4 against MOORE and GERMAINE; and

           •   COUNT 6 against LARSON.


                                                   6
 Case 3:20-cv-00700-JPG Document 10 Filed 08/03/20 Page 7 of 9 Page ID #52




Because this case involves claims for the denial of medical care, the Clerk of Court is

DIRECTED to ENTER the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.

         IT IS ORDERED that COUNT 1 against WEXFORD MEDICAL is DISMISSED

without prejudice, and COUNT 5 against MOORE and GERMAINE is DISMISSED with

prejudice.   The Clerk’s Office is DIRECTED to TERMINATE Defendant WEXFORD

MEDICAL as a party in CM/ECF.

         The Clerk of Court shall prepare for Defendants DEBROHA, SCOTT, KNYFF,

MOORE, GERMAINE, LARSON, and JANE DOE 1 (once identified): (1) Form 5 (Notice of

a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), and

this Memorandum and Order to each defendant’s place of employment as identified by Plaintiff.

If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that defendant, and the Court will require that defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

         If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that defendant’s current work address, or, if not known, his

or her last-known address. This information shall be used only for sending the forms as directed

above or for formally effecting service. Any documentation of the address shall be retained only

by the Clerk. Address information shall not be maintained in the court file or disclosed by the

Clerk.




                                                 7
 Case 3:20-cv-00700-JPG Document 10 Filed 08/03/20 Page 8 of 9 Page ID #53




       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 8/3/2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                8
 Case 3:20-cv-00700-JPG Document 10 Filed 08/03/20 Page 9 of 9 Page ID #54




                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 9
